Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the primary reason for allowance is that the claim recite “wherein, in the normal driving mode, the at least one first light source is configured to receive a same light source driving signal as a light source driving signal that the at least one second light source receives, and wherein, in the low-speed driving mode, the first light source is further configured to receive a light source driving signal that is different from the light source driving signal that the second light source receives” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Regarding claims 10 and 14, the primary reason for allowance is that the claims recite “wherein, in the first driving mode, the driving frequency, the ratio of emission time, the level of emission luminance, and the emission start timing of the first light source are equal to those of the second light source, and wherein, in the second driving mode, at least one of the driving frequency, the ratio of emission time, the level of emission luminance, the emission start timing, and combinations thereof, of the first light source, is different from that of the second light source” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Jeong et al. (US 2013/0106895); Le et al. (US 2019/0244572); Park et al. (US 2009/0109167); Lim (US 2015/0116379); Hasegawa (US 2012/0188217)) discloses a display device and method using a first light source driving signal and a second light source driving signal, however, fail to teach of the specifically claimed features as highlighted above.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/HONG ZHOU/Primary Examiner, Art Unit 2623